Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2015

                                    No. 04-14-00857-CR

                                   Andrew MENDOZA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CR-3452A
                      Honorable Lorina I. Rummel, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on February 4, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk